Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civ. Act. No. 1:19‐cv‐00897‐JLK

  WILDEARTH GUARDIANS,

                  Plaintiff,

          v.

  ANDREW WHEELER, in his official
  Capacity as Administrator of the United
  States Environmental Protection Agency,

                  Defendant.

  _________________________________________________________________________________________________

           JOINT STATUS REPORT AND REQUEST FOR STAY OF DISCOVERY
  _________________________________________________________________________________________________

          Plaintiff WildEarth Guardians (“Guardians”) and Defendant Andrew Wheeler,

  Administrator of the United States Environmental Protection Agency (“Defendant”

  or “EPA”), in advance of the scheduling conference in this case, submit the following

  status report. We also request the Court to convert the upcoming August 26, 2019,

  discovery and scheduling conference to a joint status conference and to continue the

  scheduling conference until a date after December 20, 2019.

                               BACKGROUND AND STATUS OF CASE

          1. Plaintiff Guardians filed its Complaint for Declaratory and Injunctive Relief

  on March 26, 2019. ECF No. 1. Plaintiff alleged in the Complaint that Defendant had

  failed to perform a nondiscretionary duty, pursuant to the Clean Air Act, 42 U.S.C. §

  7511(b)(2)(A), to determine by January 20, 2019, whether the Denver‐Boulder‐




                                                 1
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 2 of 7




  Greeley‐Ft. Collins‐Loveland, Colorado, ozone nonattainment area had attained the

  2008 Ozone National Ambient Air Quality standards.

          2. Defendant admitted in his Answer that he had not made the attainment

  determination by January 20, 2019, or as of the date of the Answer, May 28, 2019.

  ECF No. 5.

          3. On June 20, 2019, Plaintiff Guardians filed a Motion for Partial Summary

  Judgment on Liability and Memorandum of Points and Authorities in Support. ECF

  No. 8. Plaintiff stated that it was “mov[ing] for partial summary judgment on the

  issue of liability.” Id. at 1.

          4. On July 19, 2019, Defendant filed his Response to Plaintiff’s Motion for

  Partial Summary Judgment on Liability. ECF No. 11. Defendant did not oppose

  Plaintiff’s motion for partial summary judgment as to liability only, and “reserve[d]

  the right to make argument and raise defenses regarding the appropriate remedy in

  the event the issue is not mooted, or the parties do not reach an agreement.” Id. at 3.

          5. The Court entered an Order Granting Plaintiff’s Motion for Partial

  Summary Judgment on Liability (ECF No. 8) on July 22, 2019. ECF No. 12. The Court

  noted that Defendant “does not oppose Plaintiff’s Motion as to liability only,” and

  that “Defendant does not object to entry of a partial summary judgment that he did

  not perform a nondiscretionary duty to make an attainment determination for the

  Denver Area regarding the 2008 Ozone NAAQS by January 20, 2019.” Id. at 1, 2. The

  Court granted Plaintiff’s Motion for Partial Summary Judgment and found that

  Defendant “failed to perform a nondiscretionary duty to make an attainment

  determination for the Denver Area regarding the 2008 Ozone NAAQS by January 20,



                                             2
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 3 of 7




  2019.” Id. at 2. The Court’s Order resolved Plaintiff’s claim on liability alone, and

  did not rule on remedy.

          6. The Court, by order dated June 11, 2019, set a scheduling conference for

  this case for August 12, 2019, and required that the parties prepare and submit a

  Stipulated Scheduling and Discovery Order by August 5, 2019. ECF No. 7. The

  scheduling conference was later continued at the request of the parties to August

  26, 2019. ECF No. 13.

          7. On August 8, 2019, Regional Administrator Gregory Sopkin, EPA Region 8,

  signed a proposed rule entitled “Finding of Failure to Attain and Reclassification of

  Denver Area for the 2008 Ozone National Ambient Air Quality Standard,” which was

  published in the Federal Register on August 15, 2019. 84 Fed. Reg. 41,674. The EPA

  action (a) proposes to determine that the Denver‐Boulder‐Greeley‐Ft. Collins‐

  Loveland, Colorado, nonattainment area had not attained the 2008 Ozone NAAQS by

  the applicable attainment date for “Moderate” nonattainment areas and (b)

  proposes deadlines for submission of State Implementation Plans to implement

  requirements for “Serious” nonattainment areas. The proposed rule announced a

  30‐day public comment period, through September 16, 2019, and set a public

  hearing on the proposal for September 6, 2019.

          8. The proposed rule does not set a date by which EPA will issue a final rule,

  but EPA states that it intends to sign a final rule on or before December 20, 2019.

  Issuance of the final rule will discharge EPA’s nondiscretionary duty at issue in this

  case.




                                             3
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 4 of 7




                              POSITION OF THE PARTIES

         9. Plaintiff Guardians:

         While EPA represents that it “intends” to take final action to meet its

  mandatory duty by December 20, 2019, Guardians believes that EPA could review

  and respond to comments received during the public comment period for the

  proposed rule in less than the 90 days proposed by EPA. This is not a complex

  substantive rule, but a simple determination by EPA as to whether or not existing air

  quality data from 2015–2017 demonstrates that the Denver Metro‐North Front

  Range Area attained compliance with the 2008 Ozone Standards. EPA, the expert air

  quality agency, has already reviewed the data and determined that the Area did not

  comply with the 2008 Ozone Standards. There is no reason to believe that public

  comments will raise significant substantive issues regarding this data interpretation

  exercise that necessitate such a lengthy comment review period.

         However, Guardians recognizes the practical difficulties that make

  conducting a full discovery and remedy briefing process at this time unlikely to

  result in an EPA action significantly expedited from EPA’s target date of December

  20, 2019. Accordingly, Guardians agrees with EPA that judicial economy is not

  served by pursuing discovery at this time.

         Nonetheless, Guardians remains very concerned that EPA has made no

  enforceable commitment to take final action by its proposed target date of

  December 20, 2019. There remains significant risk that EPA will miss its intended

  target date and final action will be delayed into 2020. To mitigate this risk,

  Guardians is willing to immediately resolve this case by signing an agreement with



                                             4
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 5 of 7




  Defendants, enforceable by the Court, that would establish EPA’s proposed target

  date for its final determination as an enforceable deadline. Such an agreement could

  include a provision allowing EPA and Guardians to negotiate extension of this

  deadline if EPA provides good cause for doing so, as Guardians and EPA have done

  in prior cases. If EPA is unwilling to commit to its proposed target date, this Court

  has the authority to issue a final order on remedy requiring EPA to simply do what it

  has stated that it intends to do – make a final attainment determination by

  December 20, 2019.

         10. Defendant Wheeler: Because the Court granted summary judgment on

  liability, the only issue remaining in this case is remedy. Once the final rule is

  promulgated, the nondiscretionary duty that is the subject of this suit will have been

  discharged, regardless of the content of the final rule. EPA intends to issue a final

  rule on or before December 20, 2019. It needs that amount of time to allow the

  public to comment, to hold a public meeting, and to adequately analyze and respond

  to comments received. The attainment determination is a matter of substantial

  public interest and importance that requires a significant amount of time to

  adequately consider and support.

         As to the remedy, EPA does not agree with Guardians that an enforceable

  agreement or an order from this Court is necessary. The interests of judicial

  economy and efficient use of public resources would not be served by either of these

  approaches, given that the agency intends to take final action by December 20, 2019.

         Entering into an “enforceable agreement,” as Guardians proposes, would

  require completing the settlement review and approval process under section



                                              5
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 6 of 7




  113(g) of the Clean Air Act, which would require providing notice in the Federal

  Register, completion of a 30‐day comment period, and consideration of any

  comments received before EPA could enter into such an agreement. Engaging in

  that process would be inefficient and unreasonable given the existing timeframe in

  which EPA intends to resolve this matter. The parties are proposing that the Court

  re‐set the scheduling conference for a date after December 20, 2019. If EPA does

  not finalize the proposal by its intended date, the continued scheduling conference

  could be used to ensure that the case is moved along to conclusion.

                  JOINT SUGGESTION FOR FURTHER PROCEEDINGS

         11. The parties agree that in light of the current status of this matter,

  discovery is not necessary at this time. The posture of this case has changed,

  distinguishing this matter from the ordinary matter in which liability on the merits

  of a plaintiff’s claims is in doubt and will be litigated. In addition, EPA has now

  taken the necessary first step in discharging the nondiscretionary duty to make an

  attainment determination. The parties respectfully suggest that judicial efficiency

  and the interests of the parties would best be served by converting the August 26,

  2019, scheduling conference into a joint status conference and continuing the

  scheduling conference until after the date by which EPA intends to issue a final rule,

  i.e., December 20, 2019. In the event the EPA does not issue a final rule by that date,

  depending on the circumstances at that point, it may be appropriate to set a

  litigation schedule.




                                              6
Case 1:19-cv-00897-JLK Document 14 Filed 08/19/19 USDC Colorado Page 7 of 7




                                           Respectfully submitted,

                                           COUNSEL FOR PLAINTIFF:

  Dated: August 19, 2019                   /s/Daniel L. Timmons
                                           DANIEL L. TIMMONS
                                           SAMANTHA RUSCAVAGE‐BARZ
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501
                                           (505) 570‐7014
                                           dtimmons@wildearthguardians.org

                                           COUNSEL FOR DEFENDANT:

  Dated: August 19, 2019                   /s/ Daniel Pinkston
                                           DANIEL PINKSTON
                                           Environmental Defense Section
                                           Environment and Natural Resources
                                                  Division
                                           U.S. Department of Justice
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, CO 80202
                                           (303) 844‐1804
                                           daniel.pinkston@usdoj.gov




                             CERTIFICATE OF SERVICE

  I hereby certify that I served the foregoing JOINT STATUS REPORT AND REQUEST
  FOR STAY OF DISCOVERY by Notice of Electronic Filing using the Court’s CM/ECF
  system, which will send notice of such filing via email to all counsel of record.

        Said filing was made on or before the date set forth below.


  Dated: August 19, 2019                   By:     /s/ Daniel Pinkston
                                           Environmental Defense Section
                                           United States Department of Justice




                                           7
